Citation Nr: 1701682	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-27 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by headaches and blackouts, claimed as a head condition.

2.  Entitlement to service connection for a neck condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The rating decision denied service connection for head and neck conditions.  The Veteran submitted a notice of disagreement in February 2010.  A statement of the case issued in September 2012 continued the denials.  The Veteran filed a substantive appeal in October 2012 and included a request for a videoconference hearing on his VA Form 9.

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In his October 2012 VA Form 9, the Veteran requested a hearing before the Board via videoconference at the RO.  However, the Veteran has not yet been afforded the opportunity to appear before a Veterans Law Judge (VLJ) for a hearing on his claims. 

Although the RO has attempted to schedule the Veteran for the requested hearing, multiple issues have prevented a hearing from going forward to date.  Letters regarding March and May 2015 hearings were returned to VA by the postal service.  Following a Board remand in June 2015, the RO again attempted to schedule the Veteran for a hearing.  Subsequently, the Veteran requested to reschedule the June 2016 hearing due to illness.  Then, on the day of the rescheduled November 2016 hearing, the Veteran called to report that he forgot his wallet and after returning home to retrieve it to pay for gas, he was unable to make it to the Atlanta RO in time for his hearing.  He requested that the hearing be rescheduled.

The regulations provide that a request to reschedule will be granted where good cause is shown.  See 38 C.F.R. § 20.704(c) (2016).  Additionally, as the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this issue must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904 (2016).

Thus, given the above facts and the Veteran's reasonable request to reschedule his  videoconference hearing, the undersigned finds good cause to reschedule and grants the request.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran to appear before a VLJ at a Board videoconference hearing at the RO.  Notice should be sent to the Veteran and his representative; a copy of the notice should be associated with the claims file.  

2.  If the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), he should indicate this in writing, which should be documented in his claims file.

3.  Following the hearing, the appeal should be returned to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




